J-S31013-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    AUSTIN PARKINSON                           :
                                               :
                       Appellant               :   No. 1286 EDA 2022

              Appeal from the PCRA Order Entered April 11, 2022
     In the Court of Common Pleas of Montgomery County Criminal Division
                       at No(s): CP-46-CR-0008405-2017


BEFORE:      BOWES, J., NICHOLS, J., and STEVENS, P.J.E.*

MEMORANDUM BY BOWES, J.:                              FILED OCTOBER 06, 2022

        Austin Parkinson appeals pro se from the dismissal of his second petition

filed pursuant to the Post Conviction Relief Act (“PCRA”) as untimely.

We affirm.

        On August 29, 2018, Appellant entered a negotiated guilty plea to third

degree murder with a deadly weapon, conspiracy to commit murder, robbery

with a deadly weapon, and conspiracy to commit robbery in relation to the

2017 stabbing death and robbery of Chad Konata.1            See N.T. Guilty Plea

Hearing, 8/29/18, at 13-14. The same day, the trial court imposed the agreed

upon aggregate sentence of forty to eighty years of incarceration. Id. at 29-
____________________________________________


*   Former Justice specially assigned to the Superior Court.

1  Appellant committed the homicide and robbery of Mr. Konata with the
assistance of his wife, Lana Lare. See N.T. Guilty Plea Hearing, 8/29/18, at
17. Mrs. Lare also entered a negotiated guilty plea, receiving an aggregate
sentence of thirty to sixty years of incarceration.
J-S31013-22



31. Appellant did not pursue a post-sentence motion or direct appeal from

his judgment of sentence.

      Appellant filed a timely pro se PCRA petition, alleging that his plea was

invalid because he was mentally ill, heavily medicated, suicidal, and unaware

that his individual sentences would run consecutively to each other at the time

that he entered the negotiated guilty plea.      Appellant also requested an

evidentiary hearing so that he could present testimony of a physician at the

Montgomery County Correctional Facility to testify that Appellant was taking

psychiatric medication and suicidal at the time of his guilty plea. Thereafter,

appointed counsel filed a no-merit letter pursuant to Commonwealth v.

Turner, 544 A.2d 927 (Pa. 1988) and Commonwealth v. Finley, 550 A.2d

213 (Pa.Super. 1988) (en banc). After issuing Pa.R.Crim.P. 907 notice and

allowing PCRA counsel to withdraw, on September 16, 2019, the PCRA court

denied the petition without a hearing. Appellant did not appeal.

      On January 4, 2022, Appellant filed a second pro se PCRA petition and

a memorandum in support, which is the subject of this appeal.         Therein,

Appellant conceded that his petition was facially untimely, but nevertheless

argued that he had met the exceptions to the PCRA’s jurisdictional time bar

because his sentence was illegal and both prior counsels were ineffective for

failing to present and preserve his sentencing claim. The PCRA court issued

Rule 907 notice of its intent to dismiss the petition as untimely and Appellant

filed a response.   After reviewing Appellant’s response, the PCRA court

concluded that Appellant still had not established the applicability of any of

                                     -2-
J-S31013-22



the timeliness exceptions and entered a final order denying the petition. This

appeal followed. The PCRA court did not order Appellant to file a Pa.R.A.P.

1925(b) statement but did submit a Rule 1925(a) opinion.

       Appellant presents the following issue for our review: “Did the lower

court err in dismissing Appellant’s second PCRA petition for lack of jurisdiction

when Appellant plead and proved cognizable exceptions to 42 Pa.C.S.

§ 9545(b)(1)(i)-(iii)?” Appellant’s brief at 4.

       “Our standard of review of a PCRA court’s dismissal of a PCRA petition

is limited to examining whether the PCRA court’s determination is supported

by the record evidence and free of legal error.”           Commonwealth v.

Whitehawk, 146 A.3d 266, 269 (Pa.Super. 2016). In order for a petition to

be timely under the PCRA, it must be filed within one year of the date that a

petitioner’s judgment of sentence became final. See 42 Pa.C.S. § 9545(b)(1).

Appellant’s petition, filed more than two years after his judgment of sentence

became final, is patently untimely. Thus, unless Appellant pled and proved

one of the three exceptions to the PCRA time-bar outlined in 42 Pa.C.S.

§ 9545(b)(1)(i-iii),2 we cannot address the claim he asserts therein.


____________________________________________


2   These exceptions are:

       (i) The failure to raise the claim previously was the result of
       interference by government officials with the presentation of the
       claim in violation of the Constitution of laws of this Commonwealth
       or the Constitution or laws of the United States;

(Footnote Continued Next Page)


                                           -3-
J-S31013-22



       First, Appellant asserts that he has pled a newly-discovered fact

exception in order to overcome the PCRA time bar based on his recently

obtained mental health records. See Appellant’s brief at 12-14. The newly-

discovered fact exception set forth at § 9545(b)(1)(ii) has two components,

which must be alleged and proven as an initial jurisdictional threshold.

Commonwealth v. Diggs, 220 A.3d 1112, 1117 (Pa.Super. 2019). Namely,

the petitioner must establish that: (1) the facts upon which the claim was

predicated were unknown; and (2) they could not have been ascertained by

the exercise of due diligence.        See 42 Pa.C.S. § 9545(b)(1)(ii); see also

Commonwealth v. Bennett, 930 A.2d 1264, 1272 (Pa. 2007).                        “Due

diligence demands that the petitioner take reasonable steps to protect his own

interests” and explain why he could not have learned the new facts earlier

with the exercise of due diligence.            Commonwealth v. Burton, 121 A.3d

1063, 1069 (Pa.Super. 2015).

       Appellant explains that the recently acquired mental health assessments

from multiple state mental health hospitals demonstrate that he was suffering

from suicidal behavior and bipolar disorder prior to and during sentencing.
____________________________________________


       (ii) the facts upon which the claim is predicated were unknown to
       the petitioner and could not have been ascertained by the exercise
       of due diligence; or

       (iii) the right asserted is a constitutional right that was recognized
       by the Supreme Court of the United States or the Supreme Court
       of Pennsylvania after the time period provided in this section and
       has been held by that court to apply retroactively.

42 Pa.C.S. § 9545(b)(1)(i)-(iii).

                                           -4-
J-S31013-22



See Appellant’s brief at 11-14. Since the trial court did not have access to

these records at sentencing, Appellant alleges that they should be deemed

newly-discovered facts. Id. Appellant further contends that he has shown

the necessary due diligence because he has been working diligently to obtain

these health records since his sentencing hearing concluded. Id. at 14.

     After reviewing the record, the PCRA court disagreed, explaining:

     The exception listed in subsection 9545(b)(1)(ii) cannot apply to
     the sentencing claims for two reasons. First, [Appellant] was
     present in court when the undersigned sentenced him, so he must
     have been aware of the putative defects he alleges in regard to
     the sentence and sentencing procedure.                Second, the
     memorandum argued that medical, psychiatric or psychological
     reports regarding [Appellant’s] mental health before and after the
     murder should be deemed newly discovered evidence, but the
     records and the facts within them could have been ascertained
     previously be the exercise of due diligence. At his guilty plea
     hearing, [Appellant] produced a written colloquy in which he
     stated that he had been a patient in two mental hospitals,
     diagnosed with bipolar disorder. Sentencing Hearing, Exhibit D-
     1, p.2. During his oral guilty plea colloquy, he stated that he was
     taking psychiatric medication while in prison awaiting trial, and
     that he had taken medicine for bipolar disorder in the past. N.T.
     August 29, 2018, pp. 3-4. In view of these facts of record,
     [Appellant] failed to plead grounds for claiming that the reports
     regarding the state of his mental health could not have been
     previously ascertained by the exercise of due diligence.

          The facts regarding [Appellant’s] mental state were not
     newly ascertained, but were available to him when he pled guilty.

PCRA Court Opinion, 5/27/22, at 5-6. We agree.

     Our review of the certified record confirms the PCRA court’s findings that

Appellant has not uncovered any new facts. Instead, the sentencing court

was well-aware of Appellant’s prior mental health issues and current mental


                                    -5-
J-S31013-22



state before it accepted Appellant’s guilty plea and issued the negotiated

sentence:

     The Court: Are you under the influence of any drug, alcohol or
                medication this afternoon?

     Appellant: No.

     The Court: You’ve indicated to me that, on prior occasions, you
                did receive some treatment for bipolar disorder; is
                that correct?

     Appellant: Yes.

     The Court: Okay. You were previously prescribed medication for
                that disorder; is that correct?

     Appellant: Correct.

     The Court: Are you currently taking any medication for that
                disorder?

     Appellant: No.

     The Court: Are you currently taking any medications at all?

     Appellant: Yes.

     The Court: What medications are you taking presently?

     Appellant: Medication for sleeping and nightmares.

     The Court: Does the fact that you take that prescription
                medication for sleeping and for nightmares affect your
                ability to understand what you’re doing here in the
                courtroom at all?

     Appellant: Not at all.

See N.T. Guilty Plea Hearing, 8/29/18, at 3-4.    Thus, the medical records

relied upon by Appellant amount only to a new source of facts that were known


                                    -6-
J-S31013-22



to Appellant at the time of his guilty plea and sentencing hearing.            See

Commonwealth v. Brown, 111 A.3d 171, 176 (Pa.Super. 2015) (“the focus

of [the 42 Pa.C.S. § 9545(b)(1)(ii)] exception is on the newly discovered facts,

not on a newly discovered or newly willing source for previously known facts.”)

(quotation and citation omitted). Accordingly, Appellant has failed to establish

the newly discovered fact exception to the PCRA time bar.

      Second, Appellant contends that his PCRA petition falls within the

timeliness exception for a new constitutional right.              42 Pa.C.S. at

§ 9545(b)(1)(iii).     The    new   constitutional   right   exception   has   two

requirements:    (1) the right asserted is a constitutional right that was

recognized by the federal Supreme Court or the state Supreme Court after the

time provided in the PCRA; and (2) the right has been held by that Court to

apply retroactively.    Id.    Thus, Appellant must prove both a “new”

constitutional right and retroactive application. Id.

      Herein, Appellant asserts that Commonwealth v. Bradley, 261 A.3d

381 (Pa. 2021), created a new constitutional rule that applies to him. See

Appellant’s brief at 9. In Bradley, the Pennsylvania Supreme Court expanded

the opportunities for PCRA petitioners, allowing them to raise claims of

ineffective assistance of first PCRA counsel’s ineffectiveness at their first

opportunity, even if on appeal. Id. at 405. In his brief, Appellant contends

that Bradley applies to him because he raised his claim of PCRA counsel

ineffectiveness at his first opportunity after reading the decision.           See

Appellant’s brief at 6. However, Bradley did not create a new, non-statutory

                                      -7-
J-S31013-22



exception to the PCRA time bar.       See Bradley, supra at 406 (Justice

Dougherty concurring) (“Importantly, our decision today does not create an

exception to the PCRA’s jurisdictional time-bar, such that a petitioner

represented by the same counsel in the PCRA court and on PCRA appeal could

file an untimely successive PCRA petition challenging initial PCRA counsel’s

ineffectiveness because it was his ‘first opportunity to do so.’”).     Since

Appellant cannot invoke Bradley as a basis to overcome the PCRA time bar

pursuant to § 9545(b)(1)(iii), we agree with the PCRA court that Appellant

has not alleged a violation of a constitutional right. See PCRA Court Opinion,

5/27/22, at 7.

      Based on the foregoing, we find the PCRA court’s conclusion that

Appellant’s petition was untimely to be fully supported by the record and free

of legal error.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/6/2022




                                    -8-